EXHIBIT 12
                                                     Redacted [Government Informant]


                                     Redacted [Government Informant]



Redacted [Government Informant]




                         Redacted [Government Informant]
                                       Redacted [Government Informant]




                   Redacted [Government Informant]




                                                                                       Redacted [Government Informant]

                             Redacted [L.N.]




Redacted [Government Informant]




                                                            Redacted
      Redacted
                                                        Redacted



                                                                                  Redacted [Government Informant]
               Redacted [L.N.]

    Redacted [Government Informant]




                                                        Redacted [Government Informant]                             Redacted [X.Z.]
                                      Redacted [L.N.]                             Redacted [Government Informant]
                                                                                                                    Redacted [Government Informant]




Redacted
